DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-01-00341-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ROBERT A. ARMOUR,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE§
	ANDERSON COUNTY, TEXAS




PER CURIAM
 Appellant has filed a motion dismiss appeal.  The motion is signed by Appellant and his
counsel.  No decision having been delivered by this court, the motion is granted, and the appeal is
dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered January 31, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.













(DO NOT PUBLISH)